Citation Nr: 0843283	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-18 998	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
fibromyalgia.



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1988 to July 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

During the pendency of the appeal, in a rating decision in 
February 2007, the RO increased the rating for the 
fibromyalgia from 10 percent to 20 percent, effective July 
12, 2004, the date the veteran filed his claim of service 
connection for fibromyalgia.  


FINDING OF FACT

Fibromyalgia is manifested by widespread musculoskeletal pain 
and tender points, but not nearly constant and refractory to 
therapy. 


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
fibromyalgia have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 
5025 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication, substantial, 
content-complying VCAA notice by letters, dated in December 
2004 and in February 2005, on the underlying claim of service 
connection.  



Where, as here, service connection has been granted and the 
initial rating has been assigned, the claim of service 
connection has been more than substantiated, the claim has 
been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claim of 
service connection have been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for an initial higher rating.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 21 Vet. App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records, 
private medical records, records from the veteran's employer, 
and has afforded the veteran VA examinations.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.    

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Fibromyalgia with widespread musculoskeletal pain and tender 
points with or without associated fatigue, sleep disturbance, 
stiffness, paresthesias, headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's-like symptoms, is to be 
evaluated as follows:

For symptoms that are constant, or nearly so, and refractory 
to therapy, a 40 percent rating is to be assigned.  If the 
symptoms are episodic with exacerbations often precipitated 
by environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time, a 20 
percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5025.  

Factual Background

Private medical records show that in September 2004 the 
veteran presented with generalized increased arthralgia and 
myalgia.  There was evidence of multiple tender points.  From 
September to December 2004, the veteran was on medication for 
fibromyalgia.  In August 2005, it was reported that the 
veteran needed to take medication every day to control pain.  
In January 2006, it was reported that the veteran was taking 
medication to help control pain and to stay functional. 
Thereafter, various medications and other therapeutic 
modalities were prescribed and a review of the evidence in 
the record demonstrated that the veteran by October and 
December 2004, began to sleep better but still experienced 
pain particularly in the neck, back and shoulder areas.  The 
record reflects the veteran is still employed as a letter 
carrier, but has been placed on light duty.



On VA examination in July 2007, the veteran complained of 
headaches, two or three times a week, sleep disturbance, and 
pain in the low back, neck, sacroiliac joints, left shoulder, 
wrists, and knees.  The examiner noted that the veteran was 
put a light duty status because of his physical condition.  
On physical examination, the veteran was not in distress.  No 
pain of various joints was noted.

Analysis

Although the veteran suffers from widespread musculoskeletal 
pain, which is present more than one-third of the time, there 
is no evidence that the symptoms are refractory to therapy.  

Also, the veteran already has separate, compensable 
disability ratings for depression, lumbosacral strain, 
cervical strain, left shoulder strain, bilateral wrist 
strain, bilateral hip strain, and bilateral knee pain and to 
include the same symptoms under Diagnostic Code 5025 would 
violate the prohibition against pyramiding, that is, 
evaluating the same manifestations under different diagnoses.  
38 C.F.R. § 4.14.

In the absence of symptoms that are constant, or nearly so, 
and refractory to therapy, the preponderance of the evidence 
is against the claim for a higher rating at any time during 
the appeal period, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating higher than 20 percent for fibromyalgia is 
denied



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


